DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims given in the last Office Action, as well as some, but not all, of the rejections under 35 USC § 112(b).  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/196,611, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, as far as Examiner can tell, the ‘611 .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 506.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities: “first modulated drive waveforms” should be “first modulated drive waveform”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 13 and 22 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the term “substantially” is not per se indefinite, see MPEP § 2173.05(b)(III)(D) (indicating that the term “substantially” may be definite in view of general guidelines contained in the specification or in light of the knowledge of one of ordinary skill in the art); in this case no guidelines are given in the specification as to how long “substantially” is, nor has Applicant produced any evidence that an ordinary artisan would know the boundaries of the term “substantially”.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 5, 8-9, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krastanov et al., “Universal Control of an Oscillator with Dispersive Coupling to a Qubit,” in 92.4 Physical Rev. A 040303 (2015) (“Krastanov”) in view of Egger, “Optimal Control and Quantum Simulations in Superconducting Quantum Devices,” doctoral dissertation, U. Saarland (2014) (“Egger”).
quantum control of an oscillator mode off-resonantly coupled to an ancillary qubit is investigated – Krastanov, abstract; qubit-oscillator system can be embodied in various platforms such as QED – id. at p. 1, first paragraph; qubit and oscillator are dispersively coupled – id. at paragraph including Eqs. (1)-(4)), the method comprising:
applying a first … drive waveform to the quantum mechanical oscillator (schemes for arbitrary state preparation and universal control of an oscillator utilize the dispersive Hamiltonian along with two types of drives associated with the qubit and the oscillator, respectively – Krastanov, p. 1, third paragraph; see also paragraph including Eqs. (1)-(4) (disclosing the components of the system Hamiltonian due to the time-dependent drives of the oscillator and qubit)); and 
applying a second … drive waveform to the physical qubit (schemes for arbitrary state preparation and universal control of an oscillator utilize the dispersive Hamiltonian along with two types of drives associated with the qubit and the oscillator, respectively – Krastanov, p. 1, third paragraph; see also paragraph including Eqs. (1)-(4) (disclosing the components of the system Hamiltonian due to the time-dependent drives of the oscillator and qubit))…, 
wherein the first and second … drive waveforms are configured to produce a state transition of the circuit quantum electrodynamics system from an initial state to a final state (schemes for arbitrary state preparation and universal control of an oscillator are provided – Krastanov, p. 1, third paragraph; see also Table I (showing the fidelity associated with state preparation from an initial state to a final state)).”
Krastanov appears not to disclose explicitly the further limitations of the claim.  However, Egger discloses “applying a second modulated drive waveform … concurrent with the application of the first modulated drive waveform (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”
Krastanov and Egger both relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov to modulate the waveforms and to apply them both concurrently, as disclosed by Egger.  In so doing, an ordinary artisan before the effective filing date would merely be modifying the procedure of Krastanov, in which the drives on the two entities are applied asynchronously, such that the two drives are applied simultaneously, as disclosed by Egger.  An ordinary artisan would have known how to substitute synchronous pulses for asynchronous pulses and would have recognized that making such a substitution would have brought about the predictable result of greater flexibility in the timing of pulse application.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 3, Krastanov, as modified by Egger, discloses that “the physical qubit has a state in the final state of the circuit quantum electrodynamics system that depends upon a photon number state of the quantum mechanical oscillator in the initial state of the circuit quantum electrodynamics system (schemes for arbitrary state preparation and universal control of an oscillator utilize the dispersive Hamiltonian along with two types of drives associated with the qubit and the oscillator, respectively; the key is the capability to drive the qubit [to a final state] and impart arbitrary phases conditioned on the number state of the oscillator – Krastanov, third paragraph of sec. 1; see also p. 2, discussion in left-hand column of SNAP operations to perform qubit rotations conditional on number states).” 

Regarding claim 4, Krastanov, as modified by Egger, discloses that “the physical qubit is in a ground state in the initial state of the circuit quantum electrodynamics system (control sequence with a finite number of steps may be employed to prepare a target state                         
                            |
                            
                                
                                    ψ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            |
                            
                                
                                    n
                                
                            
                        
                     from an oscillator ground state                         
                            |
                            
                                
                                    0
                                
                            
                        
                     – Krastanov, paragraph spanning pp. 2-3), and … the physical qubit is in either the ground state or in an excited state in the final state of the circuit quantum electrodynamics system (control sequence with a finite number of steps may be employed to prepare a target state                         
                            |
                            
                                
                                    ψ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            |
                            
                                
                                    n
                                
                            
                        
                     [which could be a ground state, but is more likely an excited state] from an oscillator ground state                         
                            |
                            
                                
                                    0
                                
                            
                        
                     – Krastanov, paragraph spanning pp. 2-3).”
  
Regarding claim 5, Krastanov discloses that “determining the first and second … drive waveforms by optimizing a fidelity of the state transition of the circuit quantum electrodynamics system (sequence of operators can be constructed that acts on the subspaces {|n>, |n + 1>} [where n is a state number]; combining a displacement with these operators with a displacement from the next operator reduces the number of parameters; optimizing over all displacement parameters results in optimized fidelity F > 0.999 for state preparation from an initial state to a final state – Krastanov, p. 3, left-hand column up to “Sublinear scheme to prepare number state”).
Egger discloses that the waveforms are “modulated (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov to modulate the waveforms, as disclosed by Egger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the fidelity of the resulting operations performed.  See Egger, sec. 3.4.1 (sideband modulated pulse attains greater than 99.9% fidelity).

Regarding claim 8, Krastanov, as modified by Egger, discloses that “the state transition is a unitary state change (more general version of the problem of arbitrary state preparation is the construction of an arbitrary unitary operation of the oscillator – Krastanov, p. 3, first paragraph under “Explicit construction of target unitary”).”

techniques introduced are not restricted to [but may include] oscillator modes such as optical or microwave cavities – Krastanov, p. 5, last paragraph).”

Regarding claim 24, Krastanov discloses that “the first … drive waveform is centered on a fundamental frequency of the quantum mechanical oscillator, and … the second … drive waveform is centered on a transition frequency of the physical qubit (the Hamiltonian of the qubit-oscillator system is based, inter alia, on the time-dependent drive of the oscillator                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            =
                             
                            ϵ
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    i
                                    
                                        
                                            ω
                                        
                                        
                                            c
                                        
                                    
                                    t
                                
                            
                            
                                
                                    
                                        
                                            a
                                        
                                        ^
                                    
                                
                                
                                    †
                                
                            
                            +
                            (
                            H
                            e
                            r
                            m
                            i
                            t
                            i
                            o
                            n
                             
                            c
                            o
                            n
                            j
                            u
                            g
                            a
                            t
                            e
                            )
                        
                     [first drive waveform] and time-dependent drive of the qubit                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    2
                                
                            
                            =
                             
                            Ω
                            
                                
                                    t
                                
                            
                            
                                
                                    e
                                
                                
                                    i
                                    
                                        
                                            ω
                                        
                                        
                                            q
                                        
                                    
                                    t
                                
                            
                            |
                            
                                
                                    e
                                
                            
                            
                                
                                    g
                                
                            
                            |
                            +
                            (
                            H
                            e
                            r
                            m
                            i
                            t
                            i
                            o
                            n
                             
                            c
                            o
                            n
                            j
                            u
                            g
                            a
                            t
                            e
                            )
                        
                     [second drive waveform], where                         
                            
                                
                                    ω
                                
                                
                                    q
                                
                            
                        
                     is the qubit transition frequency and                         
                            
                                
                                    ω
                                
                                
                                    c
                                
                            
                        
                     is the oscillator frequency [fundamental frequency] – Krastanov, paragraph containing Eqs. (1)-(4)).”
Egger discloses that the waveforms are “modulated (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov to modulate the waveforms, as disclosed by Egger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the fidelity of the resulting operations performed.  See Egger, sec. 3.4.1 (sideband modulated pulse attains greater than 99.9% fidelity).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and further in view of Mohseni et al. (US 20160328659) (“Mohseni”).
Regarding claim 2, Krastanov, as modified by Egger, discloses that “the quantum mechanical oscillator has a different photon number state in the final state of the circuit quantum electrodynamics the preparation of the number state |n> [final state] requires O(n) sequential SO(2) rotations from |0> [initial state] using a generic scheme; in contrast, if one starts from the coherent state                         
                            D
                            
                                
                                    α
                                
                            
                            |
                            
                                
                                    0
                                
                            
                            =
                            |
                            
                                
                                    α
                                
                            
                        
                     with                         
                            α
                            =
                            
                                n
                            
                        
                    , one needs only                         
                            O
                            (
                            
                                n
                            
                            )
                        
                     rounds of SO(2) rotations to “fold” the coherent state |α> to the number state |n>  – Krastanov, p. 3, subsection titled “Sublinear scheme to prepare number state”).”
Neither Krastanov nor Egger appears to disclose explicitly the further limitations of the claim.  However, Mohseni discloses that “the physical qubit is in a ground state in the initial and final states of the … system (quantum hardware performs quantum computation starting with a known ground state of a known initial Hamiltonian; over time, as the known initial Hamiltonian evolves into the Hamiltonian for solving the problem, the known ground state evolves and remains at the instantaneous ground state of the evolving Hamiltonian – Mohseni, paragraph 3)….”
Krastanov, Egger, and Mohseni all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Egger to keep the physical qubit in the ground state, as disclosed by Mohseni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the desired states of the system to evolve without substantially disturbing quantities not of interest, such as the states of the qubits involved.  See Mohseni, paragraphs 3-4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and further in view of Fisher, “Optimal Control of Circuit Quantum Electrodynamics in One and Two Dimensions,” in 81 Physical Rev. B 085328 (2010) (“Fisher”).
Regarding claim 6, neither Krastanov nor Egger appears to disclose explicitly the further limitations of the claim.  However, Fisher discloses that “optimizing the fidelity of the state transition of the circuit quantum electrodynamics system comprises a gradient optimization technique (in a method for optimal control [of qubit state transitions] in a circuit quantum electrodynamics-based system, in a system of two qubits, each in a separate cavity, coupled indirectly via a “mediator” qubit placed at the intersection of the cavities, an initial pulse is chosen for a given gate time and iterated until a gradient ascent pulse engineering (GRAPE) [gradient optimization technique] algorithm converges to a maximum of the fidelity; this procedure is repeated for a range of different gate times – Fisher, sec. III(B), esp. penultimate paragraph).”
Krastanov, Egger, and Fisher all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Egger to employ a gradient optimization technique to optimize the fidelity of a state transition, as disclosed by Fisher, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would maximize the fidelity of the state transition, thereby ensuring that an intended state transition corresponds to the actual state transition.  See Fisher, sec. III(B), penultimate paragraph.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and in view of Devoret et al., “Superconducting Circuits for Quantum Information: An Outlook,” in 339 Science 1169-74 (2013) (“Devoret”).
Regarding claim 10, neither Krastanov nor Egger appears to disclose explicitly the further limitations of the claim.  However, Devoret discloses that “the physical qubit is a transmon qubit (design variations of qubits include the transmon qubit, constructed from the same elements as charge, flux, and phase qubits but improving performance by reducing their sensitivity to decoherence mechanisms – Devoret, p. 1170, last full paragraph on left-hand column).”
Krastanov, Egger, and Devoret both relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Egger to make the physical qubit a transmon qubit, as disclosed by Devoret, and an ordinary artisan could reasonably expect to have done so successfully.  Doing See Devoret, p. 1170, last full paragraph on right-hand column.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and further in view of Koch et al., “Charge-Insensitive Qubit Design Derived from the Cooper Pair Box,” in 76 Physical Rev. A 042319 (2007) (“Koch”).
Regarding claim 11, Krastanov discloses that “the dispersive coupling between the physical qubit and the quantum mechanical oscillator has a dispersive shift χ (term of the Hamiltonian of the qubit-oscillator system corresponding to the dispersively coupled qubit and oscillator is given by                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    q
                                
                            
                            
                                
                                    
                                        
                                            e
                                        
                                    
                                    
                                        
                                            e
                                        
                                    
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    c
                                
                            
                            
                                
                                    n
                                
                                ^
                            
                            -
                            χ
                            |
                            
                                
                                    e
                                
                            
                            
                                
                                    e
                                
                            
                            |
                            
                                
                                    n
                                
                                ^
                            
                        
                    , where χ is the dispersive coupling [shift] – Krastanov, paragraph containing Eqs. (1)-(4)), and …each of the first and second drive waveforms [has a duration] (Krastanov Fig. 1 and associated caption show resonant microwave pulses each of which has a duration)….”
Egger discloses that the waveforms are “modulated (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov to modulate the waveforms, as disclosed by Egger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the fidelity of the resulting operations performed.  See Egger, sec. 3.4.1 (sideband modulated pulse attains greater than 99.9% fidelity).
Neither Krastanov nor Egger appears to disclose explicitly the further limitations of the claim.  However, Koch discloses that “a duration of each of the … drive waveforms is less than four times 1/χ (for coherent control of a transmon qubit system, the pulse duration must remain small; if the total dephasing times for the transmon were on the order of a few hundreds of nanoseconds, reasonable pulse durations would be in the range of several tens of nanoseconds – Koch, paragraph spanning pp. 5-6; sign change of detuning can lead to an increase of dispersive frequency shift to χ = 3.4 MHz [so 4/χ = 1.176 μs > “tens of nanoseconds”] – id. at second paragraph on p. 10).”
Krastanov, Egger, and Koch all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Egger to limit the duration of the waveforms, as disclosed by Koch.  The choice of pulse duration appears to be a mere design choice, and an ordinary artisan would have recognized that limiting the duration of the drive pulses (disclosed by Koch) would yield predictable results and improve the system disclosed by Krastanov/Egger by saving energy needed to create the pulses.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 12, Krastanov discloses “first and second … drive waveforms (Krastanov, paragraph containing Eqs. (1)-(4) and subsequent paragraph describe a qubit-oscillator system whose Hamiltonian contains terms corresponding to time-dependent drives of both the qubit [first waveform] and the oscillator [second waveform])….”
Egger discloses that the waveforms are “modulated (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov to modulate the waveforms, as disclosed by Egger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the fidelity of the resulting operations performed.  See Egger, sec. 3.4.1 (sideband modulated pulse attains greater than 99.9% fidelity).
Neither Krastanov nor Egger appears to disclose explicitly the further limitations of the claim.  However, Koch discloses that “the duration of each of the … drive waveforms is less than 1 microsecond (for coherent control of a transmon qubit system, the pulse duration must remain small; if the total dephasing times for the transmon were on the order of a few hundreds of nanoseconds, reasonable pulse durations would be in the range of several tens of nanoseconds – Koch, paragraph spanning pp. 5-6).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Egger to limit the duration of the drive waveforms, as disclosed by Koch.  The choice of pulse duration appears to be a mere design choice, and an ordinary artisan would have recognized that limiting the duration of the drive pulses (disclosed by Koch) would yield predictable results and improve the system disclosed by Krastanov/Egger by saving energy needed to create the pulses.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and further in view of Sheldon et al., “Procedure for Systematically Tuning up Cross-Talk in the Cross-Resonance Gate,” in 93 Physical Rev. A 060302 (2016) (“Sheldon”).
Regarding claim 13, the rejection of claim 1 is incorporated.  Egger discloses that the waveforms are “modulated (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov to modulate the waveforms, as disclosed by Egger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the fidelity of the resulting operations performed.  See Egger, sec. 3.4.1 (sideband modulated pulse attains greater than 99.9% fidelity).
Neither Krastanov nor Egger appears to disclose explicitly the further limitations of the claim.  However, Sheldon discloses that “the application of the first … drive waveform begins at substantially the same time as the application of the second drive waveform begins, and … the application of the first … drive waveform[] ends at the same time as the application of the second … drive waveform ends (Sheldon Fig. 1(a) shows two cross-resonance pulses [waveforms] being applied to a control and a target qubit, respectively, both of which start and end at the same time).”
Krastanov, Egger, and Sheldon all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Egger to start and end the two pulses at the same time, as disclosed by Sheldon.  In so doing, an ordinary artisan before the effective filing date would merely be modifying the system of Krastanov/Egger such that the simultaneity of the pulses entails beginning and ending at the same time.  An ordinary artisan would have recognized that the resulting system would yield predictable results and would result in a system whereby the timing of the pulse application is predictable and controlled.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and further in view of Vlastakis et al., “Deterministically Encoding Quantum Information Using 100-Photon Schrödinger Cat States,” in 342 Science 607-10 (2013) (“Vlastakis”).
Regarding claim 14, the rejection of claim 1 is incorporated.  Egger discloses that the waveforms are “modulated (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov to modulate the waveforms, as disclosed by Egger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the fidelity of the resulting operations performed.  See Egger, sec. 3.4.1 (sideband modulated pulse attains greater than 99.9% fidelity).
Neither Krastanov nor Egger appears to disclose explicitly the further limitations of the claim.  However, Vlastakis discloses “a plurality of photon number states of the quantum mechanical oscillator are selected as a multi-qubit register (single cavity in a qubit-oscillator system can be made equivalent to a multiqubit register, allowing for simplifications of hardware design – Vlastakis, p. 607, first paragraph; cavity photon number parity may be mapped to the qubit state [so that the state of any given qubit in the register is dependent on the photon number states] – id. at p. 608, second column), and … the first and second … drive waveforms are configured to perform a multi-qubit operation upon the multi-qubit register (single cavity in a qubit-oscillator system can be made equivalent to a multiqubit register, allowing for simplifications of hardware design – Vlastakis, p. 607, first paragraph; conditional frequency shift can be exploited to produce qubit-photon entanglement with conditional cavity phase shifts and conditional qubit rotations [multi-qubit operation on the register]; the second operation involves the driving [by waveforms] of a particular transition selective on a cavity Fock state – Vlastakis, p. 608, first and second columns).”
Krastanov, Egger, and Vlastakis all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Egger to store states in a multi-qubit register and perform operations on the register, as disclosed by Vlastakis.  In so doing, an ordinary artisan before the effective filing date would merely be modifying the system of Krastanov/Egger such that the oscillator is made into a multi-qubit register on which the relevant operations can be performed.  An ordinary artisan would have recognized that this modification would have led to the predictable result that the states of the qubits are stored in the register and that operations can be performed thereon.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and further in view of Frank (US 20170076787) (“Frank”).
Regarding claim 7, the rejection of claim 1 is incorporated.  Egger discloses that the waveforms are “modulated (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov to modulate the waveforms, as disclosed by Egger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the fidelity of the resulting operations performed.  See Egger, sec. 3.4.1 (sideband modulated pulse attains greater than 99.9% fidelity).
Neither Krastanov nor Egger appears to disclose explicitly the further limitations of the claim.  However, Frank discloses that “the first and second … drive waveforms are selected, based on the initial state and the final state, from a non-transitory computer readable medium storing a plurality of previously determined drive waveforms (data processing system may include one or more computer-readable tangible storage devices storing, inter alia, a quantum computing signal generation (QCSG) program – Frank, paragraph 79; by executing the QCSG program, a quantum computer signal generator may be controlled to generate a desired RF pulse signal for activating a state change in qubits – id. at paragraph 83; pulses are selected that are capable of creating desired predefined quantum mechanical eigenstate changes within the qubits that are to undergo predefined quantum mechanical eigenstate changes [so that the QCSG contains instructions for creating the pulses that create these predefined changes] – id. at paragraph 62).”
Krastanov, Egger, and Frank all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Egger to store instructions for creating waveforms to produce predefined qubit state changes in a computer readable medium, as disclosed by Frank, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the relevant pulses to be stored and manipulated outside the cryogenic environment of the qubits, thereby minimizing undesirable state changes in the qubits.  See Frank, paragraph 4.

Regarding claim 15, Krastanov discloses “[a] system, comprising: 
quantum control of an oscillator mode off-resonantly coupled to an ancillary qubit is investigated – Krastanov, abstract; qubit-oscillator system can be embodied in various platforms such as QED – id. at p. 1, first paragraph; qubit and oscillator are dispersively coupled – id. at paragraph including Eqs. (1)-(4)); …
[a] plurality of drive waveforms [each of which is] associated with an initial state of the circuit quantum electrodynamics system and a final state of the circuit quantum electrodynamics system (Krastanov Fig. 1 and accompanying text and paragraph containing Eqs. (1)-(4) and subsequent paragraph indicate that the qubit-oscillator system is driven by microwave pulses on the oscillator and on the qubit; Table I and first paragraph of section entitled “Explicit construction of a target state” spanning pp. 2-3 indicate that the state is prepared from the ground [initial] state |0> to a target [final] state); … [and]
at least one electromagnetic radiation source configured to: 
apply the first … drive waveform to the quantum mechanical oscillator (caption under Krastanov Fig. 1 indicates that resonant microwave [electromagnetic] pulses are applied to the qubit-oscillator system to control the system [implying the existence of an electromagnetic radiation source to produce the pulses]; paragraph containing Eqs. (1)-(4) indicate that the drive pulses are applied to the qubit and to the oscillator); and 
apply the second … drive waveform to the physical qubit (caption under Krastanov Fig. 1 indicates that resonant microwave [electromagnetic] pulses are applied to the qubit-oscillator system to control the system [implying the existence of an electromagnetic radiation source to produce the pulses]; paragraph containing Eqs. (1)-(4) indicate that the drive pulses are applied to the qubit and to the oscillator)….”
Krastanov appears not to disclose explicitly the further limitations of the claim.  However, Egger discloses “apply[ing] the second modulated drive waveform … concurrent with the application of the first modulated drive waveform (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2)).”  
Krastanov and Egger both relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov to apply the two drive waveforms simultaneously, as disclosed by Egger.  In so doing, an ordinary artisan before the effective filing date would merely be modifying the procedure of Krastanov, in which the drives on the two entities are applied asynchronously, such that the two drives are applied simultaneously, as disclosed by Egger.  An ordinary artisan would have known how to substitute synchronous pulses for asynchronous pulses and would have recognized that making such a substitution would have brought about the predictable result of greater flexibility in the timing of pulse application.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Neither Krastanov nor Egger appears to disclose explicitly the further limitations of the claim.  However, Frank discloses “at least one non-transitory computer readable medium storing a plurality of drive waveforms (data processing system may include a Quantum Computing Signal Generation (QCSG) program stored on one or more computer-readable tangible storage devices [computer readable media], and by executing the QCSG program a quantum computer signal generator may be controlled to generate a desired RF pulse signal for activating a state change in qubits – Frank, paragraphs 79, 83), … [and]
at least one controller configured to select a first … drive waveform and a second … drive waveform from amongst the stored plurality of drive waveforms based at least in part on a selected final state of the … system and the final states associated with the selected first and second … drive waveforms (data processing system may include a Quantum Computing Signal Generation (QCSG) program stored on one or more computer-readable tangible storage devices – Frank, paragraph 79; quantum computer signal generator may be controlled, by one or more processors [controllers], to generate a desired RF pulse signal for activating a state change in the qubits – id. at paragraph 83; RF pulses are selected that are capable of creating desired predefined quantum mechanical eigenstate changes within the qubits that are to undergo predefined quantum mechanical eigenstate changes; for example, the pulse periods, interval times, amplitudes, and frequencies may be set to facilitate the creation of a π/2 quantum mechanical eigenstate change within two qubits – id. at paragraph 62 [so the processor and signal generator manipulate the instructions of the program so as to select drive waveforms that will bring the system from an initial state to a specified final state])….”
Krastanov, Egger, and Frank all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Egger to include a computer readable medium on which to store instructions for creating waveforms that, when selected by a controller, transition the system from an initial state to a final state, as disclosed by Frank, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would Doing so would allow the relevant pulses to be stored and manipulated outside the cryogenic environment of the qubits, thereby minimizing undesirable state changes in the qubits.  See Frank, paragraph 4.

Regarding claim 16, Krastanov, as modified by Egger and Frank, discloses that “each drive waveform of the plurality of drive waveforms is configured to transition the circuit quantumApplication No.: 15/747,2605 Docket No.: Y0087.70110US01Second Preliminary Amendment electrodynamics system from the initial state associated with the drive waveform to the final state associated with the drive waveform (Krastanov Table I and pp. 2-3, first paragraph under “Explicit construction of target state,” show that a control sequence with a finite number of steps is used to prepare a target [final] state of the system from a ground [initial] state; Fig. 1 and accompanying text and paragraph containing Eqs. (1)-(4) indicate that the oscillator and the qubit are driven by microwave pulses [waveforms]).”

Regarding claim 17, Krastanov, as modified by Egger and Frank, discloses that “a state transition from the initial state to the final state is a unitary state change (more general version of the problem of arbitrary state preparation is the construction of an arbitrary unitary operation of the oscillator – Krastanov, p. 3, first paragraph under “Explicit construction of target unitary”).”

Regarding claim 18, Krastanov, as modified by Egger and Frank, discloses that “the plurality of drive waveforms includes a first group of drive waveforms configured to be applied to the quantum mechanical oscillator and a second group of drive waveforms configured to be applied to the physical qubit (Krastanov, paragraph containing Eqs. (1)-(4) and subsequent paragraph, indicates that one drive pulse is applied to the qubit and another drive pulse is applied to the oscillator).”

Regarding claim 19, Krastanov, as modified by Egger and Frank, discloses that “the quantum mechanical oscillator is a microwave cavity (techniques introduced are not restricted to [but may include] oscillator modes such as optical or microwave cavities – Krastanov, p. 5, last paragraph).”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and Frank and further in view of Devoret.
Regarding claim 20, neither Krastanov, Egger, nor Frank appears to disclose explicitly the further limitations of the claim.  However, Devoret discloses that “the physical qubit is a transmon qubit (design variations of qubits include the transmon qubit, constructed from the same elements as charge, flux, and phase qubits but improving performance by reducing their sensitivity to decoherence mechanisms – Devoret, p. 1170, last full paragraph on left-hand column).”
Krastanov, Egger, Frank, and Devoret all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov, Egger, and Frank to make the physical qubit a transmon qubit, as disclosed by Devoret, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the qubit’s performance by reducing its sensitivity to decoherence mechanisms.  See Devoret, p. 1170, last full paragraph on right-hand column. 

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and Frank and further in view of Koch.
Regarding claim 21, Krastanov, as modified by Egger and Frank, discloses that “the dispersive coupling between the physical qubit and the quantum mechanical oscillator has a dispersive shift χ (term of the Hamiltonian of the qubit-oscillator system corresponding to the dispersively coupled qubit and oscillator is given by                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    ω
                                
                                
                                    q
                                
                            
                            
                                
                                    
                                        
                                            e
                                        
                                    
                                    
                                        
                                            e
                                        
                                    
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    c
                                
                            
                            
                                
                                    n
                                
                                ^
                            
                            -
                            χ
                            |
                            
                                
                                    e
                                
                            
                            
                                
                                    e
                                
                            
                            |
                            
                                
                                    n
                                
                                ^
                            
                        
                    , where χ is the dispersive coupling [shift] – Krastanov, paragraph containing Eqs. (1)-(4)), and …each of the first and second drive waveforms [has a duration] (Krastanov Fig. 1 and associated caption show resonant microwave pulses each of which has a duration)….”
Neither Krastanov, Egger, nor Frank appears to disclose explicitly the further limitations of the claim.  However, Koch discloses that “a duration of each of the … drive waveforms is less than four times 1/χ (for coherent control of a transmon qubit system, the pulse duration must remain small; if the total dephasing times for the transmon were on the order of a few hundreds of nanoseconds, reasonable pulse durations would be in the range of several tens of nanoseconds – Koch, paragraph spanning pp. 5-6; sign change of detuning can lead to an increase of dispersive frequency shift to χ = 3.4 MHz [so 4/χ = 1.176 μs > “tens of nanoseconds”] – id. at second paragraph on p. 10).”
Krastanov, Egger, Frank, and Koch all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov, Egger, and Frank to limit the duration of the drive waveforms, as disclosed by Koch.  The choice of pulse duration appears to be a mere design choice, and an ordinary artisan would have recognized that limiting the duration of the drive pulses (disclosed by Koch) would yield predictable results and improve the system disclosed by Krastanov/Egger/Frank by saving energy needed to create the pulses.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Krastanov, paragraph containing Eqs. (1)-(4) and subsequent paragraph describe a qubit-oscillator system whose Hamiltonian contains terms corresponding to time-dependent drives of both the qubit [first waveform] and the oscillator [second waveform])….”
Egger discloses that the waveforms are “modulated (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Frank to modulate the waveforms, as disclosed by Egger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the fidelity of the resulting operations performed.  See Egger, sec. 3.4.1 (sideband modulated pulse attains greater than 99.9% fidelity).
Neither Krastanov, Egger, nor Frank appears to disclose explicitly the further limitations of the claim.  However, Koch discloses that “the duration of each of the … drive waveforms is less than 1 microsecond (for coherent control of a transmon qubit system, the pulse duration must remain small; if the total dephasing times for the transmon were on the order of a few hundreds of nanoseconds, reasonable pulse durations would be in the range of several tens of nanoseconds – Koch, paragraph spanning pp. 5-6).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krastanov. Egger, and Frank to limit the duration of the drive waveforms, as disclosed by Koch.  The choice of pulse duration appears to be a mere design choice, and an ordinary artisan would have recognized that limiting the duration of the drive pulses (disclosed by Koch) would yield predictable results and improve the system disclosed by Krastanov/Egger by saving energy needed to create the pulses.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

22 is rejected under 35 U.S.C. 103 as being unpatentable over Krastanov in view of Egger and Frank and further in view of Sheldon.
Regarding claim 22, the rejection of claim 15 is incorporated.  Egger discloses that the waveforms are “modulated (optimized superconducting qubits such as transmons are well-described by weakly anharmonic oscillators; a drive field Ω(t) is applied simultaneously to both qubits – Egger, sec. 3.1, first paragraph; both quadrature envelopes of Ω(t) can be modulated separately – id. at p. 33, paragraph containing Eq. (3.2))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov and Frank to modulate the waveforms, as disclosed by Egger, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the fidelity of the resulting operations performed.  See Egger, sec. 3.4.1 (sideband modulated pulse attains greater than 99.9% fidelity).
Neither Krastanov, Egger, nor Frank appears to disclose explicitly the further limitations of the claim.  However, Sheldon discloses that “the at least one controller is further configured to cause the at least one electromagnetic radiation source to: 
begin application of the first and second … drive waveforms at substantially the same time; and end application of the first and second … drive waveforms at substantially the same time (Sheldon Fig. 1(a) shows two cross-resonance pulses [waveforms] being applied to a control and a target qubit, respectively, both of which start and end at the same time).” 
Krastanov. Egger, Frank, and Sheldon all relate to quantum computing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Krastanov, Egger, and Frank to start and end the two pulses at the same time, as disclosed by Sheldon.  In so doing, an ordinary artisan before the effective filing date would merely be modifying the system of Krastanov/Egger/Frank such that the simultaneity of the pulses entails beginning and ending at the same time.  An ordinary artisan would have recognized that the resulting system would yield predictable results and would result in a system whereby the timing of the pulse application is predictable and controlled.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed May 24, 2021 (“Remarks”) have been fully considered but they are not persuasive.
The core of Applicant’s argument is that “Krastanov does not disclose a system in which a quantum mechanical oscillator and a physical qubit are driven simultaneously,” that a “person of ordinary skill in the art would appreciate that … developing a successful scheme for universal control is more complex than simply deciding to ignore [the] constraint [that the oscillator and qubit be driven at separate times]”, and that “Egger does not … provide a sufficiently strong basis to demonstrate to the person of ordinary skill how to modify the scheme of Krastanov to remove this constraint.”  Remarks at 16-17.  However,  Applicant has not provided any evidence or reasoning, beyond its unsubstantiated assertion that making this modification would be “complex,” to support this statement.  As noted in the interview summary dated May 21, 2021, Examiner is willing to consider evidence backed up by reasoning that would suggest that mere alteration of the timing of the pulses would be nonobvious.  However, Applicant has not provided any evidence or reasoning here.  Other than Krastanov’s assertion that the “oscillator and qubit are never driven simultaneously,” first full paragraph of p. 2, which reads as though the relative timing is a mere “constraint” or design choice subject to modification, neither Krastanov nor Egger provides any clear basis for suggesting that modifying the relative timing of the pulses would be anything other than a simple modification in design.  That is, in the absence of an articulated basis for asserting that changing the pulse timing would fundamentally alter the underlying system, Examiner concludes that the pulse timing is a design choice, alteration of which would have been within the capability of an ordinary artisan.  If Applicant has reason to believe that this is not the case, Applicant is encouraged to state on the record, with specificity, what this reason is, and/or to submit an affidavit or declaration from an ordinary artisan such as the inventors explaining why modifying the pulse timing would be nonobvious.
Applicant also argues that “the approach of Egger cannot be directly utilized in Krastanov” because Egger “describes the application of one waveform to two qubits” rather than the application of a waveform   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125